In this action on a promissory note, the appeal is from an order of the .Supreme Court, Westchester County, dated January 13,1975, which granted plaintiff’s motion for summary judgment against appellant Adler, individually and as administratrix. By written stipulation, dated April 4, 1975, the parties to the appeal, through their attorneys, have agreed that the order be modified in a manner set forth in the stipulation. In accordance with the stipulation, the order is modified by adding thereto a provision that the case proceed to trial at Trial Term of the Supreme Court, Westchester County, as to all parties, during the May Term, and that the judgment entered on the order, and the bond given as security, shall remain as security. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.